Case 3:11-md-02295-JAH-BGS Document 760 Filed 07/02/19 PageID.9059 Page 1 of 19




    1   MADEL PA
        Christopher W. Madel, MN Reg. No. 230297
    2   Jennifer M. Robbins, MN Reg. No. 387745
        Cassandra B. Merrick, MN Reg. No. 396372
    3   800 Hennepin Avenue
        800 Pence Building
    4   Minneapolis, MN 55403
        Telephone: 612-605-0630
    5   Facsimile: 612-326-9990
        cmadel@madellaw.com
    6   jrobbins@madellaw.com
        cmerrick@madellaw.com
    7
        Attorneys for Defendant Portfolio Recovery
    8   Associates, LLC
    9
   10
   11                        U.S. DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF CALIFORNIA
   12
   13     IN RE PORTFOLIO RECOVERY                     Case No.: 11-MD-02295-JAH-
          ASSOCIATES, LLC                              BGS
   14
          TELEPHONE CONSUMER
   15     PROTECTION ACT                               MOTION TO DISMISS
          LITIGATION                                   BUKVICH MEMBER
   16                                                  ACTION WITH PREJUDICE
   17
   18
          This Document Relates to BUKVICH
   19     V. PORTFOLIO RECOVERY
   20     ASSOCIATES LLC, Case No.: 3:15-
          cv-01349
   21
   22
   23
              Defendant Portfolio Recovery Associates, LLC, (“PRA”) through its

   24   counsel, respectfully moves for the Court to dismiss Bukvich v. Portfolio Recovery

   25   Associates LLC, Case No. 3:15-cv-01349 (“the Bukvich action”), including all
   26   claims and counterclaims that were or might have been asserted in the Bukvich
   27   action, with prejudice and with each party to bear its own costs and attorneys’ fees.
   28


                                                 -1-
Case 3:11-md-02295-JAH-BGS Document 760 Filed 07/02/19 PageID.9060 Page 2 of 19




    1         On April 2, 2019, counsel for Plaintiff Mildred Bukvich filed a Notice of
    2   Suggestion of Death relating to Ms. Bukvich. (See 3:15-cv-01349-JAH-BHG, Dkt.
    3   No. 65.) Since that time, more than 90 days ago, no motion for substitution has
    4   been made by any party or by the decedent’s successor or representative. See Fed.
    5   R. Civ. P. 25(a)(1). Because no motion has been made within 90 days after that
    6   statement noting the death, the action by Bukvich “must be dismissed.” Id.
    7
              According, PRA respectfully requests the Court dismiss the Bukvich action
    8
        by valid order pursuant to this Motion to Dismiss with Prejudice and to direct the
    9
        Clerk of this Court to transmit a copy of the same to the Clerk of the United States
   10
        Judicial Panel on Multidistrict Litigation. See J.P.M.L. Rule 10.1 (“Where the
   11
        transferee district court terminates an action by valid order, including but not
   12
        limited to summary judgment, judgment of dismissal and judgment upon
   13
        stipulation, the transferee district court clerk shall transmit a copy of that order to
   14
        the Clerk of the Panel. The terminated action shall not be remanded to the
   15
        transferor court and the transferee court shall retain the original files and records
   16
        unless the transferee judge or the Panel directs otherwise.”).
   17
   18
   19     DATED: July 2, 2019                    MADEL PA
   20
   21                                            By: s/ Jennifer M. Robbins_________
                                                       Christopher W. Madel (230297)
   22                                                  Jennifer M. Robbins (0387745)
   23                                                  Cassandra B. Merrick (396372)
   24
   25
   26
   27
   28


                                                   -2-
Case 3:11-md-02295-JAH-BGS Document 760 Filed 07/02/19 PageID.9061 Page 3 of 19




    1                                            800 Pence Building
    2
                                                 800 Hennepin Avenue
                                                 Minneapolis, MN 55403
    3                                            Telephone: 612-605-0630
    4                                            Fax: 612-326-9990
                                                 cmadel@madellaw.com
    5                                            jrobbins@madellaw.com
    6                                            cmerrick@madellaw.com
    7
                                                 Attorneys for Defendant
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                           -3-
Case 3:11-md-02295-JAH-BGS Document 760 Filed 07/02/19 PageID.9062 Page 4 of 19




    1                           CERTIFICATE OF SERVICE
    2         I, Cassandra B. Merrick, counsel for Defendants, hereby certify that service
    3   of the foregoing MOTION TO DISMISS WITH PREJUDICE AND PROPOSED
    4   ORDER was filed electronically and sent via e-mail through the CM/ECF system
    5   to the following:
    6
    7
        Amanda J. Allen
    8
        Amanda@theconsumerprotectionfirm.com
    9
        Rex C. Anderson
   10
        mied@rexandersonpc.com
   11
        Seth Andrews
   12
        sandrews@kennethhiller.com
   13
        David N. Anthony
   14
        David.anthony@troutmansanders.com
   15
        Randy Jiro Aoyama
   16
        raoyama@hinshawlaw.com
   17
   18
        Mauricio Arcadier

   19   office@wamalaw.com; arcadier@wamalaw.com

   20   Michael Ronald Ayers
   21   mayers@hinshawlaw.com
   22   Paul Mathew Bach
   23   paul@bachoffices.com
   24   Penelope N. Bach
   25   pnbach@sulaimanlaw.com
   26   Adrian R. Bacon
   27   abacon@attorneysforconsumers.com
   28   Mohammed Omar Badwan

                                                -4-
Case 3:11-md-02295-JAH-BGS Document 760 Filed 07/02/19 PageID.9063 Page 5 of 19




    1   mbadwan@sulaimanlaw.com
    2   Stephen J. Bagge
    3   sbagge@cfjblaw.com
    4   Avanti Deepak Bakane
    5   abakane@gordonrees.com
    6   Phillip T. Barrett
    7
        pbarrett@gordonrees.com
    8
        Keith J. Barnett
    9
        Keith.barnett@sutherland.com
   10
        Michael T. Berger
   11
        mberger@hinshawlaw.com
   12
        Scott C. Borison
   13
        usdc@legglaw.com
   14
        Brian Lewis Bromberg
   15
        brian@bromberglawoffice.com;
   16
        jonathan@bromberglawoffice.com;
   17
   18
        brian.bromberg@gmail.com

   19   Maxie Broome Jr.

   20   mbroomelaw@aol.com
   21   Lauren M. Burnette
   22   lmburnette@mdwcg.com
   23   Floyd W. Bybee
   24   Floyd@bybeelaw.com
   25   Clifford Alva Phillip Carlson
   26   cc@cliffcarlsonlaw.com
   27   Gus M Centrone
   28   gcentrone@centroneshrader.com

                                           -5-
Case 3:11-md-02295-JAH-BGS Document 760 Filed 07/02/19 PageID.9064 Page 6 of 19




    1   Hyung Sik Choi
    2   hyung@choiandfabian.com
    3   Jonathan G. Cohen
    4   jgcohen@yahoo.com
    5   Jennifer M. Spiegel Colson
    6   jcolson@jennifercolsonpa.com
    7
        Cathleen M. Combs
    8
        ccombs@edcombs.com
    9
        Timothy Condon
   10
        tim@timcondon.net
   11
        Lindsey A.L. Conley
   12
        lconley@hinshawlaw.com
   13
        Maximiliano D. Couvillier, III
   14
        mcouvillier@blacklobellolaw.com
   15
        Edward C. Cutlip, Jr
   16
        ecutlip@kerr-russell.com
   17
   18
        Marwan R. Daher

   19   mdaher@sulainanlaw.com

   20   Ronald Daniels
   21   ron@dlawlc.com
   22   James Lee Davidson
   23   jdavidson@gdrlawfirm.com; jjohnson@gdrlawfirm.com
   24   Joseph S. Davidson
   25   jdavidson@sulaimanlaw.com
   26   Marissa I. Delinks
   27   mdelinks@hinshawlaw.com
   28   Deirdre O. Dexter

                                           -6-
Case 3:11-md-02295-JAH-BGS Document 760 Filed 07/02/19 PageID.9065 Page 7 of 19




    1   dexter@barrowgrimm.com
    2   Joshua C. Dickinson
    3   jdickinson@spencerfane.com
    4   Thomas R. Dominczyk
    5   trd@mnlawpc.com
    6   Holly Elizabeth Dowd
    7
        hollyedowd@yahoo.com
    8
        Jon Paul Dubbeld
    9
        jdubbeld@dispartilaw.com
   10
        Chad Vinson Echols
   11
        chad.echols@theecholsfirm.com
   12
        Daniel A. Edelman,
   13
        dedelman@edcombs.com, courtecl@edcombs.com
   14
        Caren D. Enloe
   15
        cenloe@smithdebnamlaw.com; jroach@smithdebnamlaw.com
   16
        Veronika Fabian
   17
   18
        veronika@choiandfabian.com

   19   Lawrence A. Farese

   20   lafarese@rkmc.com
   21   Andrew Jay Feldman
   22   Andrew@swattslaw.com
   23   Barbara Fernandez,
   24   bfernandez@hinshawlaw.com
   25   Glenn M. Fjermedal
   26   gfjermedal@davidsonfink.com
   27   Monica L. Haddad Forbes
   28   mforbes@mcguirewoods.com

                                           -7-
Case 3:11-md-02295-JAH-BGS Document 760 Filed 07/02/19 PageID.9066 Page 8 of 19




    1   Paul Robert Fowkes
    2   pfowkes@DFHlawfirm.com
    3   Brett Freeman
    4   bfecf@bankruptcypa.com
    5   Rachel R Friedman
    6   rfriedman@burr.com
    7
        Todd M. Friedman
    8
        tfriedman@attorneysforconsumers.com; abacon@toddflaw.com;
    9
        ecampany@toddflaw.com;
   10
        Erika.campany@gmail.com; mgeorge@toddflaw.com;
   11
        twheeler@toddflaw.com; yoel.hanohov@toddflaw.com;
   12
        nadia.lotun@toddflaw.com; paralegal5@toddflaw.com
   13
        Todd Friedman
   14
        Todd.friedman@kirkland.com
   15
        William John Gadd
   16
        wjg@mazgadd.com
   17
   18
        James Patrick Galvin

   19   james@twbglaw.com

   20   Joseph P. Garin
   21   nvecf@lipsonneilson.com
   22   John Philip Gaset
   23   jgaset@broadandcassel.com
   24   Michael A. Geibelson
   25   mgeibelson@robinskaplan.com; lbryant-wilson@robinskaplan.com;
   26   sduenas@robinskaplan.com
   27   Amanda Lyn Genovese
   28   Amanda.genovese@troutmansanders.com

                                           -8-
Case 3:11-md-02295-JAH-BGS Document 760 Filed 07/02/19 PageID.9067 Page 9 of 19




    1   Hans Germann
    2   hgermann@mayerbrown.com
    3   Amy Lynn Bennecoff Ginsburg
    4   aginsburg@creditlaw.com; teamkimmel@creditlaw.com
    5   Jeremy M Glapion
    6   jmg@glapionlaw.com
    7
        Bert Thomas Golden
    8
        btg@bthomasgolden.com
    9
        Octavio Gomez
   10
        tgomez@forthepeople.com
   11
        Tara Leigh Goodwin
   12
        tgoodwin@edcombs.com
   13
        Jessica A. Green
   14
        jgreen@lipsonneilson.com
   15
        Francis Richard Greene
   16
        fgreene@edcombs.com; courtecl@edcombs.com; jgalindo@edcombs.com
   17
   18
        Michael Lewis Greenwald

   19   mgreenwald@gdrlawfirm.com; jdavidson@gdrlawfirm.com;

   20   aradbil@gdrlawfirm.com
   21   Paul K. Guibao
   22   pguibao@attorneysforconsumers.com; pguibao@gmail.com;
   23   ecf@attorneysforconsumers.com
   24   Rami Nicola Haddad
   25   rnhaddad@portfoliorecovery.com
   26   James J. Haller
   27   Belleville@tbcwam.com
   28   David Palmer Hartnett

                                           -9-
Case 3:11-md-02295-JAH-BGS Document 760 Filed 07/02/19 PageID.9068 Page 10 of 19




     1   dhartnett@hinshawlaw.com
     2   Ryan Christopher Hasanbasic
     3   ryan@dispartilaw.com
     4   Brian J. Headley
     5   bjheadley@yahoo.com
     6   Patrick J. Helwig
     7
         phelwig@lawpoint.com
     8
         Kevin Hernandez
     9
         khernandez@blacklobellolaw.com; Kevin@kevinhernandezlaw.com
    10
         Adam Theodore Hill
    11
         ahill@consumerlawcenter.com
    12
         Samuel M. Hill
    13
         sam@samhilllaw.com; pamg@samhilllaw.com; chris@samhilllaw.com
    14
         Kenneth R. Hiller
    15
         khiller@kennethhiller.com
    16
         Sara F. Holladay-Tobias
    17
    18
         sfhollad@mcguirewoods.com

    19   Peter A. Holland

    20   peter@hollandlawfirm.com
    21   Kersten Holzhueter
    22   kholzhueter@spencerfane.com
    23   Shireen Hormozdi
    24   shormozdi@consumerlawcenter.com
    25   Nathan L. Horton
    26   nhorton@portfoliorecovery.com
    27   William Peerce Howard
    28   whoward@forthepeople.com

                                           - 10 -
Case 3:11-md-02295-JAH-BGS Document 760 Filed 07/02/19 PageID.9069 Page 11 of 19




     1   Tammy Gruder Hussin
     2   tammy@hussinlaw.com; cjohnson@hussinlaw.com
     3   Wedad Ibrahim
     4   wedadi@michiganconsumerlaw.com
     5   Brian Johnson
     6   bj@kcconsumerlawyer.com
     7
         Lira A. Johnson
     8
         Lira.johnson@dinslaw.com
     9
         Matthew Brady Johnson
    10
         mbjohnson@mdwcg.com
    11
         Matthew J. Kalmanson
    12
         mjk@hartwagner.com
    13
         Joshua R. Kersey
    14
         JKersey@ForThePeople.com
    15
         Stephen W. King
    16
         sking@kingandmurray.com
    17
    18
         David H. Krieger

    19   dkrieger@hainesandkrieger.com

    20   James O. Latturner
    21   jlatturner@edcombs.com; courtecl@edcombs.com
    22   Jared Michael Lee
    23   jlee@forthepeople.com; jmlpleadings@forthepeople.com;
    24   jsharpe@forthepeople.com; mhoilett@forthepeople.com;
    25   mrathbun@forthepeople.com
    26   Julia Veronica Lee
    27   jvlee@rkmc.com
    28   Ryan Lee

                                             - 11 -
Case 3:11-md-02295-JAH-BGS Document 760 Filed 07/02/19 PageID.9070 Page 12 of 19




     1   ryan@ryanleepllc.com; ryanleepllc@gmail.com
     2   Alan Daniel Leeth
     3   aleeth@burr.com; sfoshee@burr.com
     4   David B. Leibowitz
     5   dleibowitz@uprightlaw.com
     6   Sergei Lemberg
     7
         slemberg@lemberglaw.com; cdemaio@leberglaw.com
     8
         Patric A. Lester
     9
         pl@lesterlaw.com
    10
         Ryan S. Lett
    11
         rlett@fbtlaw.com
    12
         David B. Levin
    13
         dlevin@toddflaw.com
    14
         Kevin L. Lewis
    15
         kevin@floridaloanlawyers.com
    16
         Vitaly Libman
    17
    18
         vlibman@hinshawlaw.com

    19   Donald S. Litman

    20   PA_Law2@yahoo.com
    21   Joseph C. LoTempio
    22   jlotempio@dellutrilagroup.com
    23   Bret Leon Lusskin, Jr
    24   blusskin@lusskinlaw.com
    25   Ian B. Lyngklip
    26   ian@michiganconsumerlaw.com
    27   David J.S. Madgett
    28   dmadgett@madgettlaw.com

                                             - 12 -
Case 3:11-md-02295-JAH-BGS Document 760 Filed 07/02/19 PageID.9071 Page 13 of 19




     1   Robbie L. Malone
     2   rmalone@rmalonelaw.com
     3   Joseph R. Manning, Jr.
     4   info@manninglawoffice.com
     5   Michael John Manning
     6   mike@manninglawoffice.com
     7
         Jeffrey David Mapes
     8
         jeff@mapesdebt.com
     9
         Ari Hillel Marcus
    10
         Ari@marcuszelman.com
    11
         Eugene Xerxes Martin, IV
    12
         xmartin@mamlaw.com; jayala@mamlaw.com; junger@mamlaw.com;
    13
         kmckinnon@mamlaw.com; nhernandez@mamlaw.com
    14
         Joseph Mauro
    15
         JoeMauroesq@hotmail.com
    16
         Karen L. Mayfield-Jones
    17
    18
         kamjones@portfoliorecovery.com

    19   Liana Mayilyan

    20   lmayilyan@snllp.com; ccogbill@snllp.com; paralegal@snllp.com
    21   Alicia McElwaine-Leto
    22   aleto@wademillerlaw.com
    23   Daniel John McGarry
    24   dmcgarry@sulaimanlaw.com
    25   Lara E. McGuire
    26   lara@theconsumerprotectionfirm.com
    27   Keith Steven McGurgan
    28   kmcgurgan@portfoliorecovery.com

                                              - 13 -
Case 3:11-md-02295-JAH-BGS Document 760 Filed 07/02/19 PageID.9072 Page 14 of 19




     1   Marshall S. Meyers
     2   ECF@attorneysforconsumers.com; mmeyers@attorneysforconsumers.com
     3   Wade A. Miller
     4   wmiller@wademillerlaw.com
     5   Chris R. Miltenberger
     6   chris@crmlawpractice.com
     7
         David Patrick Mitchell
     8
         david@mitchellconsumerlaw.com; david@maneygordon.com;
     9
         v.marrero@maneygordon.com
    10
         Clayton S. Morrow
    11
         cmorrow@allconsumerlaw.com
    12
         Shilee T. Mullin
    13
         smulllin@spencerfane.com
    14
         Robert W. Murphy
    15
         rwmurphy@lawfirmmurphy.com
    16
         Marilyn C. Naiman-Kohn
    17
    18
         mnk@simanlaw.net

    19   Philip Bao Nghiem

    20   philn@manninglawoffice.com
    21   Jeff Neuenschwander
    22   jeff@sllawfirm.com
    23   Anthony C. Norman
    24   Anthony@fight13.com
    25   Tearsa Storms Olson
    26   tolson@attorneysforconsumers.com
    27   Victoria Lea Orze
    28   vorze@dickinsonwright.com

                                            - 14 -
Case 3:11-md-02295-JAH-BGS Document 760 Filed 07/02/19 PageID.9073 Page 15 of 19




     1   Ethan S. Ostroff
     2   Ethan.ostroff@troutmansanders.com
     3   Scott David Owens
     4   scott@scottdowens.com; Patrick@scottdowens.com;
     5   don@scottdowens.com; shannon@scottdowens.com;
     6   andree@scottdowen.com
     7
         Katherine Lind Parker
     8
         Katherine.parker@usdoj.gov; ginger.stacy@usdoj.gov;
     9
         efile.dkt.civ@usdoj.gov; Leticia.adams@usdoj.gov
    10
         Yvette.macias@usdoj.gov
    11
         Benjamin A. Parker
    12
         benparker@johnpricelawfirm.com; benparker416@gmail.com
    13
         David George Peltan
    14
         davidpeltan@peltanlaw.com
    15
         Craig K. Perry
    16
         craig@craigperry.com; info@1stoplawfirm.com
    17
    18
         Ryan D. Peterson

    19   rpeterson@madgettlaw.com

    20   Julie A. Petrik
    21   Julie@michiganconsumerlaw.com
    22   William P. Pipal
    23   bill.pipal@troutmansanders.com
    24   Dominic M. Pontello
    25   dominicpontello@gmail.com
    26   Emily Prentice
    27   Emily.prentice@kattenlaw.com
    28   Jim Gerhart Price

                                              - 15 -
Case 3:11-md-02295-JAH-BGS Document 760 Filed 07/02/19 PageID.9074 Page 16 of 19




     1   lawofficesofjgp@sbcglobal.net; deltalawgroup@yahoo.com
     2   Brandon J. Rafool
     3   bjr@brandonrafool.com
     4   Michael Rapp
     5   mr@kcconsumerlawyer.com
     6   Jason M. Renner
     7
         Jason.renner@dinsmore.com
     8
         Walt D. Roper
     9
         walt@roperfirm.com
    10
         Emily Yandle Rottman
    11
         erottmann@mcguirewoods.com
    12
         Carlo Sabatini
    13
         ecf@bankruptcypa.com
    14
         Syed Ali Saeed
    15
         ali@sllawfirm.com
    16
         David M. Schultz
    17
    18
         dschultz@hinshawlaw.com; courtfiling@hinshawlaw.com;

    19   jweller@hinshawlaw.com; izielinski@hinshawlaw.com

    20   Carl Schwartz
    21   carl@michiganconsumerlaw.com
    22   Nathan Andrew Searles
    23   nasearles@portfoliorecovery.com
    24   Felix Henri Sharpe, II
    25   felix.sharpe@dinsmore.com
    26   Brian L. Shrader
    27   bshrader@centroneshrader.com
    28   Robert E. Sickles

                                            - 16 -
Case 3:11-md-02295-JAH-BGS Document 760 Filed 07/02/19 PageID.9075 Page 17 of 19




     1   rsickles@hinshawlaw.com
     2   Sundeep S. Sidhu
     3   sssidhu@portfoliorecovery.com
     4   Steven A. Siman
     5   sas@simanlaw.com
     6   Burke Smith
     7
         Burke@burkesmithlaw.com
     8
         George R. Smith, Jr.
     9
         g.smith1961@att.net
    10
         Robert Franklin Springfield
    11
         fspringf@burr.com
    12
         Scott Stamatakis
    13
         service@myinjury.com
    14
         Alan J. Stecklein
    15
         aj@kcconsumerlawyer.com
    16
         Brandon Stein
    17
    18
         bstein@hinshawlaw.com

    19   Kyle Steinmetz

    20   ksteinmetz@mayerbrown.com
    21   David A. Stella
    22   dstella@kerr-russell.com
    23   Max Story
    24   max@maxstorylaw.com
    25   Howard J. Strickland, Jr.
    26   Jay.strickland@jonescork.com
    27   Nathan D. Sturycz
    28   Nathan@swattslaw.com; shelly@swattslaw.com

                                           - 17 -
Case 3:11-md-02295-JAH-BGS Document 760 Filed 07/02/19 PageID.9076 Page 18 of 19




     1   Ahmad Tayseer Sulaiman, First
     2   Ahmad.sulaiman@sulaimanlaw.com
     3   Omar Tayseer Sulaiiman
     4   osulaiman@sulaimanlaw.com
     5   Russell Snow Thompson, IV
     6   rthompson@attorneysforconsumers.com
     7
         Jeffrey Alan Topor
     8
         jtopor@snllp.com; ccogbill@snllp.com
     9
         Emanwel Josef Turnbull
    10
         eturnbull@hollandlawfirm.com
    11
         Henry A. Turner
    12
         hturner@tloffices.com; awallace@tloffices.com;
    13
         Nicholas Wayne Tedford
    14
         ntedford@craigzlaw.com
    15
         Katherine Hannah Tresley
    16
         ktresley@hinshawlaw.com
    17
    18
         Andrew T. Velonis

    19   andrewv@wzlaw.org

    20   Alexander S. Vesselinovitch
    21   avesselinovitch@kattenlaw.com
    22   Michael J. Vitoria
    23   mvitoria@forthepeople.com
    24   Suren Weerasuriya
    25   sweerasuriya@attorneysforconsumers.com
    26   Lisa R. Wilcox
    27   lwilcox@wilcoxlawpa.com
    28   Steven R. Zahn

                                                - 18 -
Case 3:11-md-02295-JAH-BGS Document 760 Filed 07/02/19 PageID.9077 Page 19 of 19




     1   szahn@portfoliorecovery.com
     2   Steven Zakharyayev
     3   steven@floridaloanlawyers.com
     4   Michael Andrew Ziegler
     5   mike@zieglerlawoffice.com
     6   Mary Catherine Zinsner
     7
         mary.zinsner@troutmansanders.com
     8
     9
               The Word version of the Proposed Order was submitted via email to the
    10
         Honorable John A. Houston and was also emailed to the above-listed counsel.
    11
    12     DATED: July 2, 2019                MADEL PA
    13
    14                                        By: _s/ Cassandra B. Merrick__________
                                                   Cassandra B. Merrick (396372)
    15
    16                                                  800 Pence Building
    17
                                                        800 Hennepin Avenue
                                                        Minneapolis, MN 55403
    18                                                  Telephone: 612-605-0630
    19                                                  Fax: 612-326-9990
                                                        cmerrick@madellaw.com
    20                                                  Attorney for Defendant
    21
    22
    23
    24
    25
    26
    27
    28


                                               - 19 -
